Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 2, 6, 7, 8, 10, 11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Lee (US 2013/0122635 A1) and Frei (US 2013/0109133 A1). Lee discloses a passivation and protective layer which have the same footprint and are formed on the rear side of a semiconducting solar cell substrate which are in contact with rear electrode portions. Frei discloses that the outer edges of passivation and protective layers on the rear side of a semiconductor solar cell substrate are in contact with rear electrode portions. Claim 1 requires features in which the passivation layer and the protective layer have footprints which differ. No teaching, suggestion or motivation can be found in the prior art to have the entirety of claim 1. Frei discloses that there is a notched gap region at a peripheral edge of the protective layer. Claim 13 requires that there is a notched gap region positioned at a peripheral edge of the protective layer wherein the notched gap expands towards the outermost peripheral edge of the protective layer (see Fig. 15, 12D). No teaching, suggestion or motivation can be found in the prior art to have the entirety of claim 13.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726